TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 22, 2020



                                      NO. 03-18-00517-CV


                                 Z Bar A Ranch, LP, Appellant

                                                v.

                       Tax Appraisal District of Bell County, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           VACATED AND DISMISSED -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on May 9, 2018. Having reviewed

the record, this Court holds that the district court lacked subject matter jurisdiction. Therefore,

the Court vacates the district court’s take nothing judgment and dismisses Z Bar A Ranch, LP’s

claim for lack of subject matter jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.